UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year EndedDecember 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-53231 HUBEI MINKANG PHARMACEUTICAL LTD. (Exact name of registrant as specified in its charter) Nevada 26-2410685 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) 55 Ubi Ave. 3, #03-01, Mintwell Building, Singapore408864 (Address of Principal Executive Offices) +65-6747-7883 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesþ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.o Yesþ No Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.oYesþNo Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company þ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No The aggregate market value of the registrant’s stock held by non-affiliates of the registrant as of June 29, 2012, computed by reference to the price at which such stock was last sold on the OTC Bulletin Board ($0.70 per share) on that date, was approximately $21,269,760. The registrant had 52,189,045 shares of common stock outstanding as of April 15, 2013. TABLE OF CONTENTS ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 14 ITEM 1B. UNRESOLVED STAFF COMMENTS 26 ITEM 2. PROPERTIES 26 ITEM 3. LEGAL PROCEEDINGS 27 ITEM 4. MINE SAFETY DISCLOSURES 27 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 28 ITEM 6. SELECTED FINANCIAL DATA 29 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 35 ITEM 8. FINANCIAL STATEMENTS F-1 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 36 ITEM 9A. CONTROLS AND PROCEDURES 36 ITEM 9B. OTHER INFORMATION 37 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 37 ITEM 11. EXECUTIVE COMPENSATION 42 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 43 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 44 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 45 ITEM 15. EXHIBITS 46 i FORWARD LOOKING STATEMENTS Certain statements made in this annual report on Form 10-K constitute “forward-looking statements” as that term is defined in applicable securities laws. Forward-looking statements are projections in respect of future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “intend,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, which may cause our or our industry’s actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. These risks and uncertainties include: (1) a continued downturn in international economic conditions; (2) any adverse occurrence with respect to our patented technology; (3) our ability to bring new products to market; (4) market demand for our products; (5) shifts in industry capacity; (6) product development or other initiatives by our competitors; (7) fluctuations in the availability and cost of materials required to produce our products; (8) potential negative financial impact from claims, lawsuits and other legal proceedings or challenges; and (9) other factors beyond our control. Important factors that you should also consider, include, but are not limited to, the factors discussed under “Risk Factors” in this annual report. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity or performance. These forward-looking statements speak only as of the date on which they are made, and except to the extent required by applicable law, including the securities laws of the United States, we undertake no obligation to update any forward-looking statements to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. All subsequent written and oral forward-looking statements attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by the cautionary statements contained in this annual report. AVAILABLE INFORMATION Hubei Minkang Pharmaceutical Ltd. files annual, quarterly and current reports with the Securities and Exchange Commission (the “Commission” or “SEC”). You may read and copy documents referred to in this annual report on Form 10-K that have been filed with the Commission at the Commission’s Public Reference Room, treet, N.E., Washington, D.C. You may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. You can also obtain copies of our Commission filings by going to the Commission’s website at http://www.sec.gov. REFERENCES As used in this Annual Report: (i) the terms “we,” “us,” “our,” “Hubei Minkang” and the “Company” mean Hubei Minkang Pharmaceutical Ltd. and its direct and indirect wholly-owned subsidiaries, HBMK Pharmaceutical Limited and Hubei Minkang Pharmaceutical Co., Ltd.; (ii) “SEC” refers to the Securities and Exchange Commission; (iii) “Securities Act” refers to the United States Securities Act of 1933, as amended; (iv) “Exchange Act” refers to the United States Securities Exchange Act of 1934, as amended; and (v) all dollar amounts refer to United States dollars unless otherwise indicated. ii TABLE OF CONTENTS PART I ITEM 1.BUSINESS Corporate Overview and Subsidiaries Our principal executive office is located at 55 Ubi Ave. 3, #03-01, Mintwell Building, Singapore 408864. Our telephone number is (+65) 6747-7883. Our common stock is quoted on the OTC Bulletin Board under the symbol “HBMK”. Hubei Minkang Pharmaceutical Ltd. was incorporated in the State of Nevada on April 17, 2006, under the name DGT Corp. Our shares of common stock were quoted for trading on the Over-the-Counter Bulletin Board (the “OTCBB”) on December 22, 2006, under the symbol “DGTR”. On September 20, 2007, our Company and its wholly owned subsidiary, Blackrock Petroleum Corp. merged and our name changed to Blackrock Petroleum Corp. Our trading symbol on the OTCBB was changed to “BRPC”. On May 21, 2008, we underwent another merger with our wholly owned subsidiary Nexgen Petroleum Corp. At that time our name was changed to Nexgen Petroleum Corp. and our trading symbol on the OTCBB was changed to “NXPE” effective June 9, 2008. On October 20, 2010, we merged with our wholly owned subsidiary, Hubei Minkang Pharmaceutical Ltd., and as result of such merger our name changed to Hubei Minkang Pharmaceutical Ltd. and our trading symbol on the OTCBB was changed to “HBMK” effective October 21, 2010. Effective September 20, 2007, a forward stock split of our authorized, issued and outstanding common stock was undertaken on a fifteen (15) to one (1) basis. As a result, our authorized capital increased from 90,000,000 shares of common stock with a par value of $0.001 and 10,000,000 shares of preferred stock with a par value of $0.001 to 1,350,000,000 shares of common stock with a par value of $0.001 and 10,000,000 shares of preferred stock with a par value of $0.001. Our issued and outstanding share capital increased from 9,000,000 shares of common stock to 135,000,000 shares of common stock. On April 18, 2008, Mr. Hsien Loong Wong, our then President, CEO and a director of the Company, who held in aggregate 94,500,000 post forward stock split shares of common stock of the Company, voluntarily agreed to surrender for cancellation in aggregate 80,000,000 shares of common stock in order to encourage equity investment into the Company. The cancellation of these 80,000,000 shares took place on April 18, 2008, resulting in Mr. Wong reducing his share holdings to only 14,500,000 shares registered in his name. Effective October 20, 2010, a reverse stock split of our authorized, issued and outstanding common stock was undertaken on a one (1) to eight (8) basis. As a result, our authorized capital decreased from 1,350,000,000 shares of common stock with par value of $0.001 per share and 10,000,000 shares of preferred stock with par value of $0.001 per share to 168,750,000 shares of common stock with par value of $0.001 per share and 10,000,000 shares of preferred stock with par value of $0.001 per share. As at October 20, 2010, our issued and outstanding capital decreased from 64,765,941 shares of common stock to 8,095,747 shares of common stock. General Development of the Business When we operated as DGT Corp., we were in the business of providing professional digital photo editing services for photo studios. However, in late 2007 we changed our business plan and focused our activities on the oil and gas industry as an exploration stage corporation. We intended to acquire interests in leases for oil and gas prospects either through farmout arrangements, participation arrangements or the straight acquisition of oil and gas interests, and then drill exploratory and development wells with the help of other industry participants. We did not operate or intend to operate any properties. With respect to the projects that we participated in, we provided the operator with timely funding for our proportionate share of costs as well as with technical input on how best to develop the property. However, as we were not as successful as hoped at developing our oil and gas interests in Morgan County, Tennessee and had no sources of revenue from our business plan, we determined to seek out a new business opportunity to increase value for our shareholders. 1 TABLE OF CONTENTS On July 8, 2011, we entered into a share exchange agreement with HBMK Pharmaceutical Limited (“HBMK”), a BVI corporation, and all of the shareholders of HBMK (the “Vendors”), which was disclosed in the Company's Form 8-K filed on July 11, 2011. The closing of the share exchange agreement occurred on September 21, 2011. Pursuant to the terms of the share exchange agreement, we acquired all of the issued and outstanding shares of capital stock of HBMK from the Vendors in exchange for the issuance of 33,500,000 shares of our common stock to the Vendors on a pro rata basis in accordance with each Vendor’s percentage ownership in HBMK. As a result of the closing of the share exchange agreement, HBMK has become our direct wholly-owned subsidiary and Hubei Minkang Pharmaceutical Co., Ltd. (“Hubei Minkang PRC”) has become our indirect wholly-owned subsidiary as HBMK is the sole owner of Hubei Minkang PRC, a company organized under the laws of the People’s Republic of China. HBMK Pharmaceutical Limited HBMK Pharmaceutical Limited was incorporated on June 29, 2010 pursuant to the laws of the British Virgin Islands. As a result of the closing of the share exchange agreement, the Company is the sole shareholder of HBMK Pharmaceutical Limited (“HBMK”). HBMK’s directors are Lee Tong Tai, Ang Siew Khim, Koh Sock Hua and Lee Tong Jiuh. Pursuant to a share purchase agreement between HBMK and Sensori Holdings (S) Pte. Ltd., a Singapore corporation, dated August 28, 2010, HBMK acquired all of the registered capital of Hubei Minkang Pharmaceutical Co., Ltd., which share purchase agreement closed on October 12, 2010. Hubei Minkang Pharmaceutical Co., Ltd. On December 11, 2003, Hubei Provincial Foreign Economic and Trade Department issued the Approval Reply for the establishment of a foreign solely invested company Hubei Minkang Pharmaceutical Company Limited, E Wai Jing Mao Shen [2003] No. 121. On the same day, Hubei Provincial Foreign Trade and Economic Cooperation Department issued Certificate of Approval for Establishment of Enterprises with Foreign Investment in the People's Republic of China, Wai Jingmao E Shen [2003] No. 4509. On December 18, 2003, Hubei Minkang Pharmaceutical Co., Ltd. (“Hubei Minkang PRC”) was established upon the issuance of Enterprises Business Licenses by Yichang Industry and Commerce Administration Bureau. The business scope of Hubei Minkang PRC is to produce and sell Chinese traditional and western and biological preparations (Valid to December 31, 2015), import and export products produced by its own and conduct other import and export business (except those forbidden or limited by the state), research and develop relative new products (within the permitted scope by the state), and prepare for the producing and selling of the material used medicine, cosmetics, and health product. The directors of Hubei Minkang PRC are Lee Tong Tai, Ang Siew Khim, Koh Sock Hua and Lee Tong Jiuh. Our Business The business of our Company is conducted through our subsidiary, HBMK, which, in turn conducts our business through our subsidiary, Hubei Minkang PRC. Hubei Minkang PRC is a large-scale pharmaceutical company that mainly produces and markets Traditional Chinese Medicines (“TCM”) and some chemical pharmaceuticals, which most are able to be purchased Over-the-Counter (“OTC”) and some by prescription only. Hubei Minkang PRC has three Good Manufacturing Practice (“GMP”) certifications, with seven production lines capable of producing 10 different product types including pills, tablets, capsules, granules, oral liquids, syrups, mixtures and injections, in more than 400 formulations and dosages. Our vision is to become a truly national, fully vertically integrated pharmaceutical company in China by nurturing the physical, financial and social well being of customers, employees, shareholders and corporate and community partners. We intend to realize this vision by executing on our mission of producing high quality TCM products in an environmentally friendly manner using advanced technology and techniques, and distributing the products throughout China and the world. 2 TABLE OF CONTENTS Strategic Focus Our strategy for executing our mission is to: ● focus production on its highest margin products; ● continuously improve production facilities and process; ● lower production costs while maintaining product quality; ● increase direct sales while reducing distribution costs; ● acquire control of raw material supply; ● develop and acquire new products for manufacture; and ● expand distribution throughout China and overseas. The TCM Industry Traditional Chinese Medicine (“TCM”) is a comprehensive medical system that originated in China more than 3,000 years ago. Core concepts are based on the theories of Yin-Yang and the five elements, which are based on the ancient Chinese observing nature's cycles and changes. They held that wood, fire, earth, metal, and water were the basic substances constituting the material world. These five basic substances were considered an indispensable part of daily life. They also noted that the material world is in a constant state of flux due to the dynamic movement and mutual antagonism of yin and yang factors. TCM holds that a person’s health depends on a constant struggle between the opposing forces of yin and yang, or heat and cold, as expressed through the five elements. TCM sees excesses or imbalances in the body as the cause of illness or disease. TCM uses Chinese herbal medicines to help to restore balance and enable the body to regain health. These medicines comprise a combination of herbs, minerals and animal products, and complement other related therapies such as acupuncture, acupressure, massage and restorative physical exercises, such as T’ai Chi or Qi Qong. 3 TABLE OF CONTENTS Enhancing the Quality and Safety of TCM In January 2008, the Chinese government moved to enhance the quality and safety of herbal medicine production. China’s State Food and Drug Administration (SFDA) began to require all TCM “ready form” makers to be Good Manufacturing Practice (GMP) certified. Ready form is a herbal medicine that is processed, and can be taken after being boiled with water. The Chinese government also implemented several more policies aimed at further standardizing production and research and development of Chinese traditional medicine. A key policy component is the supplementary regulation on TCM registration, which brings herbal medicines more in line with Western medicines in terms of drug registration. New Sourcing and Production Technology Requirements The quality of a finished TCM varies largely as a result of factors closely linked to the raw materials used in TCM production. The quality of such raw materials is liable to fluctuate because environmental conditions, including weather, vary according to region and season. The new regulations ask TCM makers to identify the source and location of plantations for their ingredients during the registration process. The SFDA has begun drafting TCM production technology requirements, which should make them more unified and thus, more stable. The best way to achieve uniform quality in finished TCMs at the moment is to improve production technology standards. Another key element of the supplementary regulation on TCM registration is that the SFDA requires that a generic version of TCM be subject to the same quality standards as the innovative version in terms of the compound, location of raw material cultivation, production procedure and production technology. This will result in stricter quality control of generic TCMs, which previously relied simply on performing quality tests that were very different from the proprietary version. Principal Products Hubei Minkang PRC currently has 148 pharmaceutical product registration certificates issued by the Food and Drug Administration Authority to produce the specified TCM and chemical medicines. 117 of such pharmaceutical registration certificates have received re-registration in June 2011. The other 31 pharmaceutical registration certificates are in the approving process of re-registration as of December 2012.There are currently 24 TCM and western-style medicines being produced and sold by Hubei Minkang PRC. ● 92 of Hubei Minkang PRC’s permitted pharmaceuticals are listed in the Administration Catalogue for Overall Social Medical Insurance ● 49 are listed in the Basic Administration Catalogue for Medicine ● 66 are Over The Counter (OTC) products ● 1 of Hubei Minkang PRC’s products are protected by China state government ● 1 of Hubei Minkang PRC’s production techniques have been granted patent rights 4 TABLE OF CONTENTS In addition, Hubei Minkang PRC has obtained the PRC Medicine Production License (Ref. Number: E 20110016, valid to December 31, 2015) issued by Food and Drug Administration authority, which allows Hubei Minkang PRC to produce the medicines with the scope confirmed thereby. Furthermore, Hubei Minkang PRC has obtained four (4) Free Sale Certificates from Hubei Food and Drug Administration of the PRC to approve the manufacture and free sale on the market in China of 28 popular TCM products, which certificates also certify that the manufacturer conforms to the requirements of the Chinese Good Manufacturing Practice laid down in accordance with recommendation of the World Health Organization. Top Five Products Yinxing Damo Zhusheye (61.9 per percent of sales) Hubei Minkang PRC’s flagship drug, a chemical medication injectable made of Ginkgo biloba extract and dipyridamole is used for the prevention and treatment of coronary heart disease. As Hubei Minkang PRC’s best-selling product, it has won about a 35 percent share of its category. Annual sales are approximately 40 million units. Yinxing, sold by prescription, is in high demand and commands a premium price from distributors, who must pre-pay for orders. An Ka Huangmin Jiaonang (14.3 percent of sales) An OTC capsule, this chemical medication relieves cold and flu symptoms including fever, headache, sore throat and sneezing. Wei C Yinqiao Pian (4.3 percent of sales) An OTC pill, this TCM for relieving symptoms of cold and influenza, including body aches, cough, fever, headache and sore throat. Hubei Minkang PRC’s 3rd-best selling product, Wei C is approved by the US Food and Drug Administration for sale in the USA. Xumeian Capsule (4.8 percent or sales) Xuemeian Capsule is a prescription TCM medication used for leucopenia, a decrease in the number of white blood cells, which places individuals at increased risk of infection. Low white cell counts are associated with chemotherapy, radiation therapy. Shuxin Koufouye (1.11 percent of sales) A prescription TCM oral medication for promoting blood circulation and relieving chest pain, shortness of breath and fatigue associated with coronary heart disease. Current Products Produced Hubei Minkang PRC’s current production (2012) includes 24 products: seven prescription TCM products and one chemical or western-style medicine, and 16 OTC products, two of which are chemical and the rest TCM medicines: Product Name Type and Form Description and Use Shuxin Koufuye Prescription TCM - oral mixture To replenish heart-qi and promote blood circulation to resolve stagnated blood. Impeded flow of yangqi in the chest due to a deficiency of heartqi and accumulation of stagnated blood with manifestations of constriction in the chest and stabbing pain in the precardium, shortness of breath and lassitude; angina pectoris in coronary heart disease with above symptoms. 5 TABLE OF CONTENTS Paracetamol, Caffein, Artificial Cow-bezoar and chlorphenamine Maleate Capsules (An Ka Huangmin Jiaonang) OTC chemical medicine - capsules for flu, nose block, headache Xuemei'an Jiaonang Prescription TCM - capsules Clearing away heat and nourishing yin, removing heat from blood and promoting blood circulation. It`s used in primary ITP purpura and blood-heat impairment with blood stasis. It finds its manifestations such as the skin`s purpura, gingival hemorrhage, epistaxis, profuse menses, thirst, dysphoria with somthery sensation, night sweating and so on. It`s also suitable for the patients with the WBC reduction induced by tumor-chemical treatment and noxious heat impairment with blood stasis in TCM. Jinming Hewei Jiaonang Prescription TCM – capsules To regulate the stomach function, remove heat and alleviate pain.For stomachache, acid regurgitation, hyperacidity caused by stagnation and heat of liver-energy and stomach. Pediatric Paracetamol, Artificial Cow-bezoar and Chlorphenamine Maleate Granules (An Ka Huangmin Jiaonang) OTC chemical medicine – granules for child use, mainly for flu and nose block Egui Yangxue Keli OTC TCM – granules To nourish blood especially after menses.For giddiness and irregular menses. Xiao’er Huatan Zhike Keli OTC TCM – granules for clearing of phlegm and cough, mainly for child use Wei C Yinqiao Pian OTC TCM – tablets Because it is cool acrid superficies –resolving and can clear heat and resolve toxin, the product is used to cure fever, headache, cough, dry mouth and throat pain caused by epidemic cold. Fu Fang Wu Wei Zi Pian OTC TCM - tablets Used in improving neurasthenia symptoms. Compound Suchisandra Tablets OTC chemical medicine - tablets For dizziness, headache, asthenia, palpitation as well as losing sleep. Shaihu Zhenke Pian Prescription TCM - tablets Used for cough caused by bronchitis. Houtong Xiaoyan Wan Prescription TCM - pills For clearing heat and detoxification, sterilization and pain-relieving.Used for swollen or swelling pharynx and larynx. Buzhong Yiqi Wan OTC TCM – pills To reinforce the middle-energizer to replenish qi. Used for lassitude, visceroptosis. Zhibai Dihuang Wan OTC TCM – pills To nourish yin to clearing away heat. Used for tidal fever and night sweating, tinnitus, and seminal emission, dry mouth and sore throat. 6 TABLE OF CONTENTS Liuwei Dihuang Wan OTC TCM – pills To nourish yin to reinforce the kidney. Used for dizziness, tinnitus, weakness and aching in the lower back and knees, night sweat, seminal emission. Biyuan Wan Prescription TCM – pills To dispel wind-evil and releasing stagnated lung-energy, clear away heat and toxicity, relieve nasal obstruction to stop pain. Treated for nasal obstruction, sinusitis with purulent discharge, un-free orifices, smell badly, headache and eyebrow bone pain. Buzhong Yiqi Wan OTC TCM – pills To reinforce the middle-energizer to replenish qi. Used for lassitude, visceroptosis. Maiwei Dihuang Wan OTC TCM – pills To nourish the kidney and lung. Tidal fever and night sweat, dry throat, dizziness, tinnitus, aching and weakness in the lower back and knees due to a yin deficiency of the kidney and the lung. Mingmu Dihuang Wan OTC TCM – pills To nourish the kidney and liver, improve eyesight. Dryness of eyes, photophobia, blurred vision, and lacrimation irritated by the wind due to yin deficiency of the liver and the kidney. Nongsuo Yangrong Wan OTC TCM – pills To reinforce qi and nourish blood, invigorate the spleen to anchor the mind. Used for weakness of spleen and lung, exhaustion, poor appetite, fright palpitation, night sweat and poor memory. Tianwang Buxin Wan Prescription TCM – pills To replenish yin and nourish blood, and reinforce the heart to anchor the mind. Treated for insufficient heart-yin, palpitation, amnesia, insomnia, dreamfulness and dry stools. Xiaoyao Wan OTC TCM – pills To soothe the liver and invigorate the spleen, and nourish blood to regulate menstrualtion. Menstrual disorders, distending pain in the chest and dizziness, poor appetite and due to stagnation of liver-qi. Qiju Dihuang Wan OTC TCM – pills To nourish the kidney and liver. Dizziness, tinnitus, dryness of eyes and photophobia, dacryorrhea irritated by wind and blurred vision due to yin deficiency in the liver and kidney. Guipi Wan OTC TCM – pills To reinforce qi and invigorate the spleen, nourish blood to anchor the mind. Shortness of breath, palpitation, insomnia, dreamfulness, dizziness, lassitude, and poor appetite due to deficiency in the heart and spleen. Ginkgo Leaf Extract and Dipyridamole Injection (Yinxing Damo Zhusheye) Prescription chemical medicine - injections
